[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON MOTION TO STRIKE (#104)
The proposed amendment of Counts 4, 5 and 6 as to Northeast Utilities (NU) addresses the defendants' claim regarding the NU connection. Accordingly the Motion to Strike is denied as to NU on that ground.
The defendants' authority for their exclusivity claim as to Counts 3 and 6 is Parsons v. United Technologies Corp.,243 Conn. 66 (1997). The conduct at issue in Parsons occurred in September of 1990 three years before the 1993 amendment of the Workers' Compensation Act. See Karanda v. Pratt  Whitney Aircraft, No. CV 985820255, 1999 Conn. super. Lexis 1244 (May 12, 1999) which holds, after an analysis of the 1993 amendments to the Workers' Compensation Act, that a cause of action for unintentional infliction of emotional distress can be maintained against the employee even when no termination is alleged. Accordingly the motion to strike as to Counts 3 and 6 is denied.
Hennessey, J.